                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


    CHAD A. BEERS,                                   )
                                                     )
                   Petitioner,                       )
                                                     )
    vs.                                              )          Case No. 19-cv-606-NJR
                                                     )
                                                     )
    T.G. WERLICH,                                    )
                                                     )
                  Respondent.                        )
                                                     )

                                              ORDER

ROSENSTENGEL, Chief Judge:

          Petitioner Chad A. Beers, an inmate of the Federal Bureau of Prisons (“BOP”) currently

incarcerated at Federal Correctional Institute Greenville (“FCI – Greenville”), brings this habeas

corpus action pursuant to 28 U.S.C. § 2241 to challenge the computation of his federal sentence

(Docs. 1 and 3).

          The case is now before the Court for a preliminary review of the Petition pursuant to Rule 4

of the Rules Governing Section 2254 Cases in United States District Courts. Without commenting

on the merits of Beers’s claim, the Court concludes that the Petition survives preliminary review

under Rule 4 and Rule 1(b). Given the limited record, it is not plainly apparent that Beers is not

entitled to habeas relief.

          IT IS HEREBY ORDERED that Respondent T.G. Werlich shall answer or otherwise

plead on or before January 15, 2020. 1 This preliminary order to respond does not, of course,




1
  The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate during this litigation is a guideline only. See SDIL-EFR 3.

                                                   1
preclude the Government from raising any objection or defense it may wish to present. Service

upon the United States Attorney for the Southern District of Illinois, 750 Missouri Avenue, East

St. Louis, Illinois, shall constitute sufficient service.

         Beers is ADVISED of his continuing obligation to keep the Clerk (and each opposing

party) informed of any change in his whereabouts during the pendency of this action. This

notification must be done in writing and no later than 7 days after a transfer or other change in

address occurs. Failure to provide notice may result in dismissal of this action. See Fed. R. Civ. P.

41(b).

         IT IS SO ORDERED.

         DATED: 12/18/2019

                                                            ____________________________
                                                            NANCY J. ROSENSTENGEL
                                                            Chief U.S. District Judge




                                                    2
